Case: 18-20632      Document: 00515098674         Page: 1    Date Filed: 08/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20632                          August 30, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BHAVDIP SANGHAVI, also known as Bobby,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-312-2


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pursuant to a written plea agreement, Bhavdip Sanghavi pleaded guilty
to conspiracy to commit wire fraud. The district court sentenced him to 96
months of imprisonment, three years of supervised release, a $100 mandatory
special assessment, and $977,332.80 in restitution.
       On appeal, Sanghavi argues that his trial counsel was ineffective for
failing to object to the restitution order or argue at sentencing that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20632     Document: 00515098674      Page: 2     Date Filed: 08/30/2019


                                  No. 18-20632

restitution should be ordered joint and several. Because the current record is
insufficient to permit our consideration of this issue, we decline to consider this
claim without prejudice to Sanghavi’s ability to raise it on collateral review.
See United States v. Isgar, 739 F.3d 829, 841 & n.46 (5th Cir. 2014).
      Sanghavi also contends that certain aspects of the special conditions of
supervised release set forth in the written judgment should be set aside
because they were not included in the oral pronouncement of sentence.
Although he acknowledges that his appeal waiver provision potentially bars
this challenge, he asks this court to review this claim despite that waiver
provision. The Government asserts that the appeal waiver should be enforced
and serves to bar Sanghavi’s challenge. Because our examination of the record
reveals that Sanghavi’s guilty plea and waiver of his right to appeal were
knowingly and voluntarily entered, his waiver of appeal is enforceable. See
United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005); FED. R. CRIM. P.
11(b)(1)(N). Accordingly, Sanghavi’s appeal waiver bars our consideration of
his challenge to the special conditions of supervised release. See United States
v. Higgins, 739 F.3d 733, 737-39 (5th Cir. 2014). Because the only cognizable
issue for appeal is barred by enforcement of the appeal waiver, we DISMISS
this appeal.
      We agree with the parties that the written judgment must be corrected
pursuant to Federal Rule of Criminal Procedure 36 because it does not contain
the monthly payment schedule for criminal monetary penalties that was set
forth in the district court’s oral pronouncement. See United States v. Pacheco-
Alvarado, 782 F.3d 213, 222-23 (5th Cir. 2015).             Therefore, the case is
REMANDED for the limited purpose of correcting that clerical error in the
written judgment.




                                        2